Case 1:18-cv-00423-LO-IDD Document 220 Filed 07/24/19 Page 1 of 1 PageID# 16825


                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Alexandria Division

LEAGUE OF UNITED LATIN                         )
AMERICAN CITIZENS et al.,                      )
                                               )
                        Plaintiffs,            )
                                               )
 V.                                            )   Civil Action No. 1: 18-cv-00423 (LOIIDD)
                                               )
 PUB. INTEREST FOUND., et al.,                 )
                                               )
      Defendants.                              )
 ----------                                    )


                                              ORDER

        This MATTER is before the Court on the Parties Joint Motion to Selectively Seal

 Previously Filed Exhibits [Dkt. No. 212]. This matter can be resolved without oral argument, as

 such argument would not aid the decisional process. It is hereby

        ORDERED that the Motion [Dkt. No. 212] is GRANTED in part and DENIED in

 part. The parties shall redact all personal identifiers in the Exhibits outlined in their Motion. All

 other information shall remain unsealed as it is public knowledge and/or is not sensitive or

 privileged information.

        The Clerk is directed to forward copies of this Order to all counsel of record.

        ENTERED this 24 th day of July 2019.

                                                       -�� Isl
                                                      Ivan D. Davis
                                                      United States Magistrate Judge
 Alexandria, Virginia
